                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION


JERRY CARTER,                                    )
                                                 )
            Movant,                              )
                                                 )
      vs.                                        )          Case No. 4:16-cv-00025-JAR
                                                 )
UNITED STATES OF AMERICA,                        )
                                                 )
            Respondent.                          )
                                                 )


                                 MEMORANDUM AND ORDER

       This matter is before the Court on Movant Jerry Carter’s Motions for Reconsideration

(Docs. 75, 76, 77), and Motion to Alter or Amend Judgment (Doc. 79), filed pursuant to Federal

Rule of Civil Procedure 59(e).

       On January 16, 2019, the Court denied Movant’s earlier Motion for Reconsideration,

finding that he had failed to demonstrate the existence of any “manifest errors of law or fact” and

did not “present newly discovered evidence.” United States v. Metro. St. Louis Sewer Dist., 440

F.3d 930, 933 (8th Cir. 2006) (quoting Innovative Home Health Care v. P. T.-O. T. Assoc. of the

Black Hills, 141 F.3d 1284, 1286 (8th Cir. 1998)). To the extent Movant advances similar

arguments in his more recent motions, those arguments are denied for the reasons previously

stated. To the extent Movant seeks to raise new arguments, Movant waived them by not raising

them in his first Motion for Reconsideration. See SPV-LS, LLC v. Transamerica Life Ins. Co.,

912 F.3d 1106, 1111 (8th Cir. 2019), reh’g denied (Feb. 1, 2019) (holding that a motion for



                                                1
reconsideration may not be used to raise arguments which could have been raised in a prior

motion).

       Accordingly,

       IT IS HEREBY ORDERED that Movant Jerry Carter’s Motions for Reconsideration

(Docs. 75, 77), and Motion to Alter or Amend Judgment (Doc. 79), are DENIED.

       Dated this 26th Day of February, 2019.



                                                         ______________________________
                                                JOHN A. ROSS
                                                UNITED STATES DISTRICT JUDGE




                                                2
